Citation Nr: 9904479	
Decision Date: 02/18/99    Archive Date: 02/24/99

DOCKET NO.  93-18 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased disability evaluation for post-
traumatic stress disorder, currently evaluated as 50 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel






INTRODUCTION

The veteran served on active duty in the Armed Forces from 
November 1964 to April 1965, and from May 1969 to June 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1992 rating decision by the 
RO in Louisville, Kentucky, which denied more than a 30 
percent disability evaluation for post-traumatic stress 
distress disorder (PTSD).  The veteran disagreed with that 
decision, and perfected an appeal.  In January 1993, the RO 
increased the disability evaluation to 50 percent; however, 
the veteran pursued his appeal.  In August 1995 and August 
1996, the Board remanded the case for further development.  
The Board issued a decision in August 1997, concluding that 
the criteria for a disability rating higher than 50 percent 
for PTSD were not met.  The veteran appealed to the United 
States Court of Veterans Appeals (Court).  

In a Joint Motion for Remand and for a Stay of Proceedings 
(Joint Motion), filed in August 1998, the parties requested 
that the August 1997 Board decision be vacated and the claim 
on appeal be remanded for additional development, if 
necessary, and for readjudication of the veteran's claim of 
entitlement to a rating in excess of 50 percent for PTSD.  In 
an order dated in August 1998, the Court granted the 
appellant's and Secretary's joint motion.  The Board's August 
1997 decision was vacated.  


REMAND

Following the veteran's November 1995 VA psychiatric 
examination, the Axis I diagnosis was PTSD, secondary to 
Vietnam war experiences.  Regarding an Axis II diagnosis, the 
examiner stated that, based on the veteran's history and 
after reviewing the claims file, he recommended that a 
psychological test be obtained to rule out a personality 
disorder.  The examiner described the veteran's impairment as 
being moderate to severe, with a current Global Assessment of 
Functioning (GAF) score of 55.  

A VA evaluation report dated in March 1996 shows that the 
veteran underwent psychological testing.  In general, the 
profile was consistent with a diagnosis of post-traumatic 
stress disorder.  Testing also discerned considerable 
personality pathology.  The examiner concluded that clearly 
the Axis II (personality disorder) pathology contributed to 
the veteran's functional impairment; however, most of the 
impairment resulted from the Axis I PTSD pathology.  The 
diagnoses were Axis I - Post-traumatic stress disorder; Axis 
II - NOS (antisocial, schizoid and passive aggressive); Axis 
III - Multiple physical health problems enumerated elsewhere.  
The psychologist assigned a GAF of 57.  He stated that the 
veteran's social and occupational functioning was severely 
impaired, and that much of this impairment was a consequence 
of his participation in Vietnam combat.  

A VA mental examination report addendum dated in March 1996 
shows that the psychiatrist who conducted the November 1995 
mental examination again reviewed the veteran's claims file 
and had reviewed the VA psychologist's report.  The examiner 
noted that the veteran's physical limitations had evolved 
subsequent to his military service.  He also stated that he 
agreed with the psychologist's assessment that 70 percent of 
the veteran's impairment was due to PTSD and 30 percent of 
the impairment was due to a personality disorder.  A mental 
disorders examination addendum dated in December 1996 shows 
that the examiner again clarified that seventy percent of the 
veteran's psychiatric impairment was due to his PTSD, and the 
remainder of his psychiatric impairment was due to his 
personality disorder.  

Pursuant to the Court's August 1998 order, the Board finds 
that further psychiatric evaluation of the veteran would be 
helpful in resolving the issue on appeal.  As noted above, 
the veteran has been diagnosed with both service-connected 
PTSD and nonservice-connected personality disorder.  While a 
VA examiner has attempted to apportion the percentage of 
disability attributable to each disorder, as alluded to in 
the Joint Motion, the record raises two questions:  (1) the 
relationship, if any, between the two disorders (i.e., 
whether the PTSD caused or aggravates the nonservice-
connected disability, or whether PTSD is a superimposed 
disability upon the nonservice-connected disability); and (2) 
whether the symptomatology attributable to the two disorders 
can, with a reasonable degree of medical certainty, be 
separated.  Accordingly, additional medical opinion 
addressing these concerns is needed to properly evaluate the 
veteran's service-connected psychiatric disorder.  

Under the circumstances, the Board finds that another remand 
for further development is required, even though it will, 
regrettably, further delay a decision in this matter.  See 
38 C.F.R. § §§ 3.327, 19.9 (1998).  The Board would remind 
the RO that this remand confers upon the veteran, as a matter 
of law, the right to compliance with the instructions herein, 
and imposes upon the VA a concomitant duty to ensure 
compliance with the terms of the remand.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  

Accordingly, this case is hereby REMANDED to the RO for the 
following actions:  

1.  The RO should schedule the veteran to 
undergo a comprehensive VA examination by a 
psychiatrist, preferably someone familiar with 
PTSD, to determine the nature and severity of 
the veteran's service-connected PTSD.  It is 
imperative that the claims folder, containing 
all evidence relevant to the case (including a 
copy of this REMAND), be provided to the VA 
psychiatrist who is designated to examine the 
veteran, so that the examiner can review the 
veteran's pertinent medical history and 
circumstances.  All appropriate tests and 
studies should be conducted, and all clinical 
findings should be reported in detail.  The 
examiner must provide a multi-axial assessment, 
including assignment of a Global Assessment of 
Functioning (GAF) score and explanation of what 
the score represents.  In offering an opinion 
as to the extent of social and industrial 
impairment attributable to the veteran's PTSD, 
the examiner should address the following:  (1) 
the relationship, if any, between PTSD and each 
other psychiatric disorder diagnosed (i.e., 
whether the PTSD caused or aggravates the 
nonservice-connected disability, or whether 
PTSD is a superimposed disability upon the 
nonservice-connected disability); and (2) 
whether the symptomatology attributable to PTSD 
and other diagnosed psychiatric disorder(s) 
can, with a reasonable degree of medical 
certainty, be separated.  If possible, the 
examiner should identify the symptomatology 
attributable solely to the veteran's PTSD, and 
offer an opinion as to the portion of the 
veteran's total psychiatric impairment 
attributable to PTSD.  The examination report 
must include all examination results along with 
the rationale underlying all opinions expressed 
and conclusions reached, citing, if necessary, 
to specific evidence in the record.  The 
examiner's typewritten report should be 
associated with the other evidence on file in 
the veteran's claims folder.  

2.  Following completion of the foregoing, the 
RO should review the claims file and ensure 
that all of the above-mentioned development 
noted in this REMAND has been addressed.  If 
any development is incomplete or deficient in 
any respect, appropriate corrective action is 
to be implemented.  See 38 C.F.R. § 4.2, see 
also Stegall, 11 Vet. App. at 271.  

3.  After ensuring that all requested 
development has been completed to the extent 
possible (and after accomplishing any other 
development deemed warranted by the record), 
the RO should adjudicate the issue of the 
veteran's entitlement to an increased rating 
for PTSD on the basis of all pertinent evidence 
of record and all applicable statutes, 
regulations, and case law, including the former 
and revised applicable schedular criteria, as 
well as the criteria governing assignment of an 
extra-schedular evaluation at 38 C.F.R. 
§ 3.321(b)(1) (1998).  

4.  If the benefits sought by the veteran 
continue to be denied, he and his 
representative should be furnished a 
supplemental statement of the case and given an 
opportunity to submit written or other argument 
in response thereto before the veteran's claims 
file is returned to the Board for further 
appellate consideration.  

The purpose of this REMAND is to accomplish additional 
development and to ensure that all due process requirements 
have been met.  It is not the Board's intent to imply whether 
the benefits requested should be granted or denied.  The 
veteran need take no action until otherwise notified; 
however, he may furnish additional evidence and argument 
while the case is in remand status.  See Colon v. Brown, 
9 Vet. App. 104, 108 (1996); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).  



- 6 -


